ITEMID: 001-105226
LANGUAGEISOCODE: ENG
RESPONDENT: POL
BRANCH: COMMITTEE
DATE: 2011
DOCNAME: CASE OF WINEROWICZ v. POLAND
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1
JUDGES: Lech Garlicki;Vincent A. De Gaetano;Zdravka Kalaydjieva
TEXT: 4. The applicant was born in 1957 and lives in Gdańsk.
5. On 16 April 1998 the applicant was arrested and remanded in custody.
6. On 1 April 1999 the applicant was released from pre-trial detention.
7. On 12 January 2000 the prosecution lodged a bill of indictment with the Gdańsk District Court (Sąd Rejonowy). The applicant was charged with several counts of receiving and counterfeit. The bill of indictment comprised charges against 19 accused.
8. In the proceedings the Gdańsk District Court scheduled some thirty eight hearings. At least sixteen of them were adjourned. On many occasions the court did not give any reasons for adjournment decisions.
9. The proceedings are still pending before the Gdańsk District Court.
10. On an unspecified date the applicant lodged with the Gdańsk Regional Court (Sąd Okręgowy) a complaint under section 5 of the Law of 17 June 2004 on complaints about a breach of the right to a trial within a reasonable time (Ustawa o skardze na naruszenie prawa strony do rozpoznania sprawy w postępowaniu sądowym bez nieuzasadnionej zwłoki) (“the 2004 Act”).
11. On 16 July 2009 the Gdańsk Regional Court confirmed that the proceedings in question had indeed been lengthy. The court stated, inter alia, that on at least three occasions the Gdańsk District Court had adjourned hearings without giving reasons for its decision. It further stated that on eight occasions the hearings had lasted less than two hours, which taking into account the number of co-accused and difficulties in scheduling a date convenient to all the participants, was proof of bad organisation of the proceedings on the part of the Gdańsk District Court. Furthermore, the court held that on numerous occasions hearings had been adjourned as some of the co–accused had participated on these dates in another set of proceedings or because prison authorities had been given too short notice to organise transport of the accused from a remand centre to the courtroom. The court also pointed out that the Gdańsk District Court did not apply any disciplinary measures against the co-accused who systematically failed to appear for hearings. Finally, the Gdańsk Regional Court stated that the intervals between the hearings had been too significant; in particular on one occasion the Gdańsk District Court had adjourned a hearing for a period of one year without submitting exceptional reasons for its decision as required by the code of criminal procedure. According to the Gdańsk Regional Court, it resulted from the above that the Gdańsk District Court had significantly contributed to the excessive length of the proceedings. The Gdańsk Regional Court did not, however, examine the period prior to the entry into force of the 2004 Act.
12. The court awarded the applicant 1,000 Polish zlotys (PLN) (approx. 250 euros (EUR)) in just satisfaction.
13. The relevant domestic law and practice concerning remedies for the excessive length of judicial proceedings, in particular the applicable provisions of the 2004 Act, are stated in the Court's decisions in the cases of Charzyński v. Poland no. 15212/03 (dec.), §§ 12-23, ECHR 2005-V and Ratajczyk v. Poland no. 11215/02 (dec.), ECHR 2005-VIII and the judgment in the case of Krasuski v. Poland, no. 61444/00, §§ 34-46, ECHR 2005-V.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
